Case 18-13926-JDW        Doc 11    Filed 10/29/18 Entered 10/29/18 10:39:41             Desc Main
                                   Document     Page 1 of 3


                         UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF MISSISSIPPI

       IN RE: VIVIAN SMITH                                           Case No. 18-13926

                       OBJECTION TO CONFIRMATION OF PLAN

       COMES NOW, the Creditor, Republic Finance, LLC, by and through its attorney of

record and files this, its Objection to Confirmation of Chapter 13 Plan as to the Creditor’s

treatment for the purpose of plan confirmation and would respectfully show unto this honorable

Court, as follows:

                                                (1)

       Debtor is indebted to Republic Finance, LLC on a loan evidenced by Republic Finance,

LLC’s proof of claim that will be filed in this case in the amount of $3,635.95, not including

Republic Finance, LLC’s post-petition interest, attorney’s fees and costs and expenses to the

extent permissible under 11 U. S. C. § 506(b). Republic Finance LLC’s claim is secured by a

duly perfected UCC financing statement which contains the following collateral: Toro riding

mower, weedeater, trampoline exercise station, drill, Hp desktop computer, Acer laptop, Hp

laptop, Dell laptop, Cannon color printer, Hp color printer, 1kt diamond ring, 42" Panasonic TV,

50" Samsung TV, 32" Samsung TVs (2), 28" flatscreen TV, RCA stereo system, Lg tablet,

Singer sewing machine, Brother embroidery machine, Cricket vinyl cutting machine, Sillouette

vinyl cutting machine, DVD player and Bluray player.

                                                (2)

       The value of the collateral securing the claim is not less than $3,635.95 and significantly

exceeds the proposed $410.00 value proposed to be paid under the plan. The plan would result

in distribution to Republic Finance, LLC of an amount less than it would receive in a Chapter 7
Case 18-13926-JDW         Doc 11    Filed 10/29/18 Entered 10/29/18 10:39:41              Desc Main
                                    Document     Page 2 of 3


liquidation.

                                                (3)

       The Creditor would show that the debt presently owed on the property is $3,635.95

protected by collateral valued at $9,275.00 making the Creditor, Republic Finance, LLC, fully

secured.

       WHEREFORE, PREMISES CONSIDERED, the Creditor, Republic Finance, LLC prays

that the Court will sustain its objection and deny Confirmation of the Debtor’s proposed

treatment and that the Creditor be paid in full at a rate according to the proper valuation and for

other relief as is good and equitable. Further, that the Court will dismiss the Debtor’s Chapter 13

bankruptcy.

                                                              Respectfully submitted,

                                                              AKINS & ADAMS, P. A.
                                                              By:/s/ Bart M. Adams
                                                                      Bart M. Adams
                                                                      Attorney for Republic


AKINS & ADAMS, P. A.
108 E. JEFFERSON STREET
RIPLEY, MISSISSIPPI 38663
(662) 837-9976
Case 18-13926-JDW          Doc 11   Filed 10/29/18 Entered 10/29/18 10:39:41            Desc Main
                                    Document     Page 3 of 3


                                CERTIFICATE OF SERVICE

        I, Bart M. Adams, attorney of record for the Creditor, do hereby certify that the following
parties, being registered with the CM/ECF system, have this day received electronic notification
to:

Locke D. Barkley              sbeasley@barkley13.com

U. S Trustee                  USTPRegion05.AB.ECF@usdoj.gov

Karen B. Schneller, Esq.      karen.schneller@gmail.com

       SO, CERTIFIED, this, the 29th day of October, 2018.


                                                     /s/ Bart M. Adams
                                                     Bart M. Adams
                                                     Attorney for Creditor
